Citation Nr: 0411293	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  98-16 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic mental disability, 
to include anxiety, depression and insomnia, claimed as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran had active service from May 1988 to August 1988 and 
from November 1990 to May 1991.  She served in the Southwest Asia 
Theater of operations during Operations Desert Shield/Storm from 
January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Atlanta, Georgia.  In September 1998, the 
veteran's notice of disagreement (NOD) with the RO's October 1997 
rating decision was received.  The veteran mentioned insomnia in 
her NOD, a claimed condition which was adjudicated as a part of 
her mental disability claim in the October 1997 rating decision.  
The RO issued a Statement of the Case (SOC) in September 1998 but 
did not include the mental disability claim.  In her October 1998 
substantive appeal, the veteran again asserted that she desired to 
appeal the denial of service connection for a mental disability.  
In October 1998, the RO issued both a rating decision and a SOC, 
with appellate notices indicating that the veteran had both a year 
to appeal and 60 days to appeal.  Correspondence was received in 
early February 1999 from the veteran in which she again indicated 
her desire to appeal the denial of service connection for a mental 
disorder.  The Board agrees with the RO's treatment of this claim 
that while the February 1999 statement (construed as a substantive 
appeal) was technically untimely with the October 1998 SOC, the 
veteran should not be faulted due to the contradicting time limits 
given to her.  Accordingly, the Board has jurisdiction to review 
this claim.

The Board notes that the veteran also perfected appeals for 
entitlement to service connection for a hiatal hernia and for 
irritable bowel syndrome.  As these issues were resolved in the 
veteran's favor via a September 2003 rating decision, there 
remains no controversy for appellate review by the Board.



FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of the 
veteran's claim has been developed and obtained, and all due 
process concerns have been addressed.  

2.  The veteran served in the Persian Gulf in support of Operation 
Desert Shield/Storm.  Her service medical records do not contain 
complaints of or treatment for any psychiatric symptoms.

3.  The competent and probative medical evidence reflects that the 
veteran had some normal reactions to stress, and  some symptoms of 
fatigue and occasional insomnia but indicated that she did not 
have a chronic disability due to these occasional symptoms.


CONCLUSION OF LAW

A chronic mental disability, to include anxiety, depression and 
insomnia was not incurred in or aggravated by service, nor is it 
due to an undiagnosed illness.  38 U.S.C.A.§§ 1110, 1131, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As an initial matter, the Board must address the notice and duty 
to assist requirements of VA as originally set out in the Veterans 
Claims Assistance Act of 2000 (VCAA), since codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A.  In this regard, VA must notify the 
claimant of evidence and information necessary to substantiate her 
claim and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

In the present case, notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in her 
possession that pertains to the claim was supplied to the veteran 
via letter in February 2002.
 
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104 
(2003).  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, No. 01-944, slip op. at 13.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003)(harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in February 2002 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a SSOC was provided to the veteran in October 
2003.  The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the claimant.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  The 
veteran was afforded a VA mental disorders examination in October 
1997.  See 38 C.F.R. § 3.159(c)(4) (2003).  The resulting report 
is of record.  Her service medical records, medical records from 
her identified private physician, and lay statements have been 
associated with her claims folder.  The veteran has not identified 
evidence not of record.  Accordingly, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive and 
futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Service Connection

The veteran's active duty service included a period of service in 
the Persian Gulf in support of Operation Desert Shield/Storm.  She 
asserts that depression, anxiety and insomnia are the result of an 
undiagnosed illness stemming from her service in the Persian Gulf.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).  Service connection may be also 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Absent any 
independent supporting clinical evidence from a physician or other 
medical professional, "[t]he veteran's own statements expressing 
his belief that his disabilities are service connected . . . are 
not probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection may 
also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed illness) or 
for a medically unexplained multisymptom illness (e.g., chronic 
fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2003).  
Objective indications of chronic disability resulting from 
undiagnosed illness must be manifest to a degree of 10 percent 
either during active military service in Southwest Asia or no 
later than December 31, 2006.  38 C.F.R. § 3.317(a) (2003).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to:  

(1) fatigue
(2) signs or symptoms involving skin (unexplained rashes or other 
dermatological signs or symptoms)
(3) headache
(4) muscle pain
(5) joint pain
(6) neurological signs or symptoms
(7) neuropsychological signs or symptoms
(8) signs or symptoms involving the upper or lower respiratory 
system
(9) sleep disturbances
(10) gastrointestinal signs or symptoms
(11) cardiovascular signs or symptoms
(12) abnormal weight loss
(13) menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002); 38 C.F.R. § 3.317(b) (2003).

Compensation shall not be paid if there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the appellant's most 
recent departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the illness is 
the result of  the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317 (2003).

To summarize, then, there are alternative means by which service 
connection might be established: (1) objective indications of 
chronic disability resulting from illness that cannot be 
attributed to a known diagnosis or that is attributable to a 
chronic multisymptom illness; (2) competent evidence of direct 
incurrence or aggravation of a diagnosed illness or injury in 
service, with chronic residuals; or (3) competent medical evidence 
linking a current diagnosed disability with disease or injury 
shown in service. 

Although the veteran served in Southwest Asia during the Persian 
Gulf Conflict, the record does not denote combat participation.  
The other evidence of record does not show that she engaged in 
combat with the enemy while in service.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) are not for application in this case.

The veteran's service medical records do not reflect complaints of 
or treatment for a mental disorder or insomnia.  In March 1991, 
the veteran indicated on a report of medical history that she did 
not have and did not ever have frequent trouble sleeping, 
depression or excessive worry, or nervous trouble of any sort.

Private medical records, reflecting treatment ranging from May 
1993 to March 1999, have been carefully reviewed.  An April 1995 
treatment note contains an assessment of mild anxiety disorder and 
indicates that it was considered secondary to the motor vehicle 
accident the veteran was in 4 days earlier.  The rest of the 
private medical records discuss the veteran's complaints of 
anxiety and stress in relation to the veteran's job.  An August 
1996 treatment note contains an impression of depression/anxiety 
and reflects that the veteran was under a lot of stress at work 
and was sleeping a lot but tired all the time.  A March 1997 
treatment note reflects that the veteran had a flat affect, no 
appetite, was not sleeping well and was not going to work 
secondary to stress.  The record indicates that the veteran was 
prescribed Paxil but contains a diagnosis for a digestive 
condition.  A May 1997 treatment note indicates that the veteran 
had not taken her Paxil and had a flat affect.

The veteran was afforded a VA examination in October 1997.  The 
report reflects that the veteran indicated that while she had been 
prescribed Paxil by her gastroenterologist, she had never taken 
it.  The report also reflects that she indicated that she 
complained of infrequent bouts of insomnia and that while she 
would be sleepy at work, she would be unable to fall asleep when 
she got home.  She stated while this may go on for a few days, it 
did not happen often.  She described her mood as easy to get along 
with and did not feel that she was depressed unless she was under 
some certain amount of stress.  She depicted her job at a local 
hospital in the patient financial services as quite stressful.  
The report indicates that a mental status examination revealed the 
veteran to be alert, oriented, pleasant and cooperative.  Her 
thought processes were logical and goal directed.  The report 
contains a diagnostic impression of "[n]o mental disorder".  The 
examiner specifically indicated that except for some normal 
reactions to stress, no diagnosable mental disorder could be found 
and that the veteran's isolated symptoms of fatigue and occasional 
insomnia did not meet the criteria for a mental disorder.

In short, the competent medical evidence of record reflects that 
while the veteran had some symptoms of fatigue and occasional 
insomnia, as reflected in both her private treatment records and 
the October 1997 VA examination report, the medical evidence does 
not indicate that the veteran has a chronic disability due to 
these occasional symptoms.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992) (Service connection requires the diagnosis of a 
current, chronic disability.)   Furthermore, while her private 
treatment records contain impressions of anxiety/depression and 
reflect that she had been prescribed Paxil, an anti-depressant, 
the October 1997 VA examination report indicates that the veteran 
did not meet the criteria for a mental disorder.  Specifically, 
the VA examination report indicates that the veteran had some 
normal reactions to stress.  The veteran indicated she had a 
stressful job and her private treatment records also chronicle her 
job stress.  As such, the Board concludes that the competent and 
probative medical evidence does not indicate that the veteran has 
a chronic disability due to her complaints of depression, anxiety 
or bouts of insomnia.

The veteran is competent to report on that which she has personal 
knowledge (that is what comes to her through his senses).  See 
Layno v.  Brown, 6 Vet. App. 465, 470 (1994).  Here, she, in 
essence, contends that she has depression, anxiety and insomnia as 
the result of her service in the Persian Gulf.  The evidence of 
record does not reflect that the veteran has the requisite medical 
training or expertise that would render her opinion competent in 
this matter.  As a layperson, she is not qualified to render 
opinions as to medical diagnoses, etiology or causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  Accordingly, the veteran's opinion 
that she currently has a mental disorder, to include insomnia, as 
the result of her military service is not competent medical 
evidence.  Similarly, the October 2002 lay statement from a fellow 
serviceman that indicates that the veteran was on the brink of a 
nervous breakdown is not probative to the issue at hand, or, 
specifically, whether the veteran has a chronic disability as the 
result of her military service.

In brief, the Board must find that the record does not support a 
finding that the veteran's complaints of depression, anxiety, or 
insomnia are attributable to any undiagnosed illness for the 
purposes of 38 U.S.C.A. § 1117.  Nor has the competent and 
probative medical evidence of record attribute a chronic 
disability to the veteran's military service.  As such, the Board 
must find that the preponderance of the evidence is against 
service connection for the veteran's complaints of mental 
disorder, to include anxiety, depression and insomnia.  As the 
preponderance of the evidence is against her claim, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2003).







ORDER

Service connection for a chronic mental disability, to include 
anxiety, depression and insomnia, claimed in the alternative as a 
manifestations of undiagnosed illness, is denied.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



